Citation Nr: 1038260	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-39 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected ingrown right great toe hallux nail.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to September 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the RO.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) in a video-conference hearing in September 2010.  
The transcript of the hearing is of record.


FINDING OF FACT

Throughout the rating period on appeal, the right foot disability 
has been manifested by subjective complaints of pain, stiffness, 
swelling, heat, redness, weakness, fatigability and lack of 
endurance; objective evidence includes painful motion with no 
documented functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for ingrown right 
great toe hallux nail have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5171; 5276-5284 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in March 2008 and October 2009 .  These letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letters sent to the Veteran.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from the 
time the claim is file until VA makes a final decision.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Under Diagnostic Code 5171, for amputation of the great toe, a 10 
percent rating applies where the evidence shows amputation 
without metatarsal involvement.  A 30 percent evaluation applies 
for removal of the metatarsal heads.

Under Diagnostic Code 5276, for pes planus, a 10 percent rating 
is warranted where there is moderate impairment with weight-
bearing line over or medial to the great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the feet.   
A 20 percent rating is warranted where there is objective 
evidence of severe disability manifested by marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities, unilaterally.  Finally, a 50 percent rating applies 
for involvement of one foot where there is pronounced impairment 
with marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic shoes 
or appliances. 

Under Diagnostic Code 5277, for weak foot, bilateral, where there 
is a symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness, the rater is to evaluate the 
underlying condition, with a minimum rating of 10 percent.  

Diagnostic Code 5278, concerning claw foot, acquired, affords a 
noncompensable rating for mild symptoms relieved by built-up shoe 
or arch support.  Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling.  Acquired claw foot 
with all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, is rated 20 percent 
disabling for unilateral involvement. Acquired claw foot with 
marked contraction of plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement. 38 C.F.R. § 4.71a.

A 10 percent rating applies for metatarsalgia, anterior (Morton's 
disease), either unilateral or bilateral.  

Under Diagnostic Code 5280, for hallux valgus, unilateral, a 10 
percent evaluation is warranted for severe impairment, if 
equivalent to amputation of the great toe, or if operated with 
resection of the metatarsal head.  

Diagnostic Code 5281 instructs the rater to evaluate hallux 
rigidus, universal, severe, as hallux valgus, severe.

Under Diagnostic Code 5282, addressing hammer toes, a 
noncompensable rating applies for single toes, and a 10 percent 
evaluation is warranted for involvement of all toes, unilateral, 
without claw foot.

Next, under Diagnostic Code 5283, 10, 20, and 30 percent ratings 
apply for moderate, moderately severe, and severe malunion or 
nonunion of the tarsal, or metatarsal bones, respectively.

Finally, pursuant to Diagnostic Code 5284, 10, 20, and 30 percent 
ratings apply for moderate, moderately severe, or severe foot 
injuries, respectively.  With actual loss of the foot, the rater 
is to assign a 40 percent evaluation.



Factual Background and Analysis

In the appealed April 2008 rating decision, the RO granted 
service connection for ingrown right great toe hallux nail and 
assigned a noncompensable rating for the disability.  

At a March 2008 VA examination, the Veteran reported the history 
of his right foot disability.  He complained that his symptoms 
had escalated over the years.  His chief complaint was that his 
right great toenail did not grow properly.  He also complained 
that his right great toe constantly throbbed.  He had increased 
pain with prolonged standing and walking; he had minimal pain 
with sitting.  Ascriptin and Tylenol offered some relief.  His 
right great toenail was thicker, yellow-white, discolored and 
ingrown.  There was no active bacterial infection.  There was no 
weakness, stiffness, swelling, heat, redness, lack of endurance, 
or fatigability.  He did not need or use crutches, a cane, a 
brace, or corrective shoes.

Objectively, range of motion of the bilateral first 
metatarsophalangeal joints was approximately 5 degrees plantar 
flexion and 35 degrees of dorsiflexion, pain-free throughout the 
range of motion.  There were no bunions or claw foot deformity.  
There was no functional loss or instability related to his 
disability.  The Veteran had a propulsive heel-to-toe gait 
pattern.  There was no abnormal shoe wear pattern.

Neurologically, pedal pulses were present and symmetrical.  
Babinski sign was negative and vibratory sensation was intact.  
Muscle testing for the plantar flexors, dorsiflexors, everters, 
and inverters was normal bilaterally.  There were no callosities; 
however, there was digital hair growth, bilaterally.  The right 
hallux hail was ingrown with thicker, yellow-white discoloration.  

X-ray results showed evidence of a heel spur with no evidence of 
significant bony changes and some flattening of the arches of 
both feet with weight bearing.  The diagnosis was deformed, 
ingrown right hallux nail, most likely the result of right great 
toe trauma in service.

At a November 2009 VA examination, the Veteran complained of pain 
and stiffness with walking; otherwise, he did not have complaints 
of swelling, heat, redness, fatigability, weakness, or lack of 
endurance.  He was able to stand for approximately one hour and 
walk approximately one-fourth of a mile.  Reportedly, corrective 
shoes were needed for the right foot disability and the 
corrective shoes offered fair relief.

Objectively, there was no evidence of swelling, tenderness, 
instability, weakness, or abnormal weight bearing.  He did 
demonstrate painful motion of the right foot.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.

X-ray results showed hallux valgus deformity; probable hammertoe 
deformities of toes 2-4; large plantar surface calcaneal spur 
with adjacent corticated bony densities, likely within or 
adjacent to the plantar fascia. 

The diagnosis was residuals of right foot injury with right 
ingrown great toe nail.  The right foot disability affected some 
of the Veteran's activities of daily living.

The Board has reviewed the evidence of record and finds that a 
compensable rating is not warranted.  In this regard, the 
Veteran's right foot disability is currently rated by analogy 
under Diagnostic Code 5171.  However, there is no evidence of 
disability impairment consistent with amputation of the great 
right toe.   Therefore, there is no basis for a higher rating 
under Diagnostic Code 5171.  Additionally, while acknowledging 
the Veteran's credible reports of foot pain, there was no 
additional loss of motion on repetitive use due to pain, fatigue, 
weakness or lack of endurance, thus a higher evaluation cannot be 
awarded.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca supra .  

The Board has considered whether an increased rating can be 
awarded under other applicable diagnostic codes contemplating 
foot disabilities.  However, there is no evidence of findings of 
severe flat foot; acquired claw foot (pes cavus); hallux rigidus; 
anterior metatarsalgia; bilateral weak foot; malunion of tarsal 
or metatarsal bones; or moderate foot injury that would support 
the assignment of a higher rating under alternative rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5279, 
5281, 5283, 5284 (2010).  These diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  Therefore, the assignment of a compensable rating for 
the right foot disability is not warranted.  

The Board is aware that X-ray results associated with the 
November 2009 VA examination showed hallux valgus deformity.  
However, there is no evidence of operation with resection of the 
metatarsal head and, as previously noted, the degree of 
impairment of the right foot disability is not commensurate to 
amputation of the great toe.  Therefore a compensable rating for 
the right foot disability is not warranted under Diagnostic Code 
5280 (2010).  The Board is also aware that the X-ray results 
associated with the November 2009 VA examination showed probable 
hammer toe deformities of the 2nd through 4th toes; however, 
compensable rating under these criteria requires demonstration of 
hammer toe of all toes, without claw foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  This is simply not demonstrated by the 
evidence of record.  For these reasons, a compensable rating is 
not warranted for the Veteran's right foot disability.

The Board has also considered whether referral for extraschedular 
evaluation is appropriate here.  In this regard, the Board calls 
attention to Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), in 
which the Court articulated a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's level 
of disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  

The Board finds that the service-connected right foot disability 
at issue is contemplated within the confines of the rating 
schedule.  Indeed, higher evaluations are available under various 
diagnostic codes, but the criteria for such higher ratings have 
not been met.  Accordingly, referral for extraschedular 
consideration is not in order here. 


ORDER

An initial compensable evaluation for the ingrown right great toe 
hallux nail is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


